 Case 1:18-cv-12023-TLL-PTM ECF No. 9, PageID.875 Filed 01/25/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


D’JON LEOCARDIE DUBOSE,

                       Petitioner,
                                                             Case No. 18-CV-12023
v.                                                           Honorable Thomas L. Ludington

CONNIE HORTON,

                  Respondent.
__________________________________/

   ORDER GRANTING PETITIONER’S MOTION FOR STAY AND ABEYANCE,
 STAYING THE PROCEEDINGS, AND ADMINISTRATIVELY CLOSING THE CASE

       Michigan prisoner D’Jon Leocardie Dubose (“Petitioner”), through counsel, filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his state court convictions.

Petitioner was convicted of first-degree felony murder and first-degree child abuse following a

bench trial in the Wayne County Circuit Court and was sentenced to concurrent terms of life

imprisonment without the possibility of parole and 15 to 30 years imprisonment in 2015. In his

current habeas petition, Petitioner raises claims concerning the sufficiency of the evidence and the

effectiveness of trial counsel. ECF No. 1. Respondent filed an answer to the petition and the state

court record. ECF Nos. 4, 5. The matter is currently before the Court on Petitioner’s Motion for a

Stay and Abeyance of his pending habeas petition so that he may return to the state courts and

exhaust his remedies as to additional claims concerning newly-discovered evidence and the

effectiveness of appellate counsel. ECF No. 8.

       The doctrine of exhaustion of state remedies requires state prisoners to “fairly present”

their claims as federal constitutional issues in the state courts before raising those claims in a

federal habeas petition. 28 U.S.C. §§ 2254(b)(1)(A), 2254(c); O’Sullivan v. Boerckel, 526 U.S.
 Case 1:18-cv-12023-TLL-PTM ECF No. 9, PageID.876 Filed 01/25/21 Page 2 of 4




838, 842 (1999); McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); Rust v. Zent, 17 F.3d

155, 160 (6th Cir. 1994). Federal law provides that a habeas petitioner is only entitled to relief if

he or she can show that the state court adjudication of his or her claims “resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established Federal law as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d). The state courts

must be given an opportunity to rule upon all of a petitioner’s habeas claims before those claims

may be considered on federal habeas review. Otherwise, the federal court is unable to apply the

standard found at 28 U.S.C. § 2254.

       The exhaustion requirement is met if a petitioner invokes “one complete round of the

State’s established appellate review process.” O’Sullivan, 526 U.S. at 845. To satisfy the

exhaustion requirement, the claims must be “fairly presented” to the state courts, meaning that the

petitioner must have “asserted both the factual and legal bases for the claims in the state courts.”

McMeans, 228 F.3d at 681; see also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)

(citing McMeans). The claims must also be presented to the state courts as federal constitutional

issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). For a Michigan prisoner, each issue

must be presented to both the Michigan Court of Appeals and the Michigan Supreme Court. Hafley

v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D.

Mich. 1999). The burden is on the petitioner to prove exhaustion. Rust, 17 F.3d at 160.

       The Michigan Court Rules provide a process through which Petitioner may raise his

unexhausted claims. In fact, Petitioner states that he intends to file a motion for relief from

judgment in the state trial court pursuant to Michigan Court Rule 6.500 et seq. He may then appeal

the trial court’s decision to the state appellate courts as necessary. The unexhausted claims should

first be addressed to and considered by Michigan courts.



                                                 -2-
 Case 1:18-cv-12023-TLL-PTM ECF No. 9, PageID.877 Filed 01/25/21 Page 3 of 4




       A federal district court has discretion to stay a mixed habeas petition, containing both

exhausted and unexhausted claims, to allow a petitioner to present unexhausted claims to the state

courts and then return to federal court on a perfected petition. Rhines v. Weber, 544 U.S. 269, 276

(2005). Stay and abeyance is available only in “limited circumstances,” such as when the one-year

statute of limitations poses a concern. Id. at 277. The petitioner must show “good cause” for the

failure to exhaust state remedies before proceeding in federal court, that he has not engaged in

“dilatory tactics,” and that the unexhausted claims are not “plainly meritless.” Id.

       In his motion, Petitioner shows the need for a stay. He wishes to pursue additional claims

which have not been presented to the state courts. The one-year limitations period applicable to

federal habeas actions, 28 U.S.C. § 2244(d)(1), could pose a problem if the Court were to dismiss

his current habeas petition to allow further exhaustion of state remedies. Additionally, Petitioner

seeks to present claims of newly discovered evidence and ineffective assistance of appellate

counsel, which may provide good cause. Lastly, the unexhausted claims do not appear to be plainly

meritless and there is no evidence of intentional delay. Given such circumstances, a stay of the

proceedings is warranted.

       Accordingly, it is ORDERED that Petitioner’s Motion for Stay and Abeyance, ECF No.

8, is GRANTED.

       It is further ORDERED that these proceedings are STAYED and the current habeas

petition is HELD IN ABEYANCE. The stay is conditioned on Petitioner presenting the new

unexhausted claims to the state courts within 90 days of the date of this order by filing a motion

for relief from judgment with the state trial court. See Hill v. Anderson, 300 F.3d 679, 683 (6th

Cir. 2002) (discussing procedure). The stay is further conditioned on Petitioner’s return to this

Court with a motion to reopen and amend the habeas petition, using the same caption and case



                                                -3-
 Case 1:18-cv-12023-TLL-PTM ECF No. 9, PageID.878 Filed 01/25/21 Page 4 of 4




number, within 30 days after fully exhausting his state remedies. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002) (adopting approach taken in Zarvela v. Artuz, 254 F.3d 374, 381 (2d Cir.

2001)). Should Petitioner fail to comply with these conditions, the case may be dismissed. This

Court makes no determination as to the timeliness or merits of Petitioner’s habeas claims.

       It is further ORDERED that this case is CLOSED for administrative purposes pending

compliance with these conditions.


       Dated: January 25, 2021                              s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                               -4-
